               Case 3:19-cv-01541-JST Document 15 Filed 05/10/19 Page 1 of 1



 1   Erin L. Brinkman (SBN 289967)
     Unite the People
 2     3003 W. Olympic Blvd Ste. 1031
       Los Angeles, CA 90006
 3     Telephone: (888) 245-9393
       E-mail: erin@unitethepeople.org
 4   Attorney for Plaintiffs and the Proposed Class
 5

 6

 7
                                    United States District Court
 8                             for the Northern District of California
                                        San Francisco Division
 9
                                                                   Case No. 3:19-cv-01541
10        Amitabho Chattopadhyay,
                 et. al.                                           Request for Telephonic
11        		       Plaintiffs,                                     Appearance
12        		          v.                                           Date:            June 26, 2019
                                                                   Time:            2:00 p.m.
13        BBVA Compass Bancshares, Inc.,                           Room:            Courtroom 9 - Floor 19
                et. al.,                                           		               450 Golden Gate Ave.
14        		      Defendants.                                      		               San Francisco, CA 94102
15                                                                 Judge:           Hon. Jon Tigar
16

17           To all parties and their attorneys of record:

18           Plaintiffs in the above-captioned case respectfully request pursuant to the above-cap-

19   tioned judge’s Procedures for Telephone Appearances for an order allowing Plaintiffs’ counsel to

20   appear by telephone at the above-captioned Case Management Conference. This request is made

21   on the basis that it would be unduly burdensome for class counsel, located in Orange County,

22   California to travel to San Francisco. In addition, a telephonic appearance would be sufficient.
                                            ISTRIC
23                                     TES D      TC                                   Respectfully submitted,
                                     TA                                                 /s/ Erin L. Brinkman
24                                                                                          Erin L. Brinkman
                                                                    O
                                 S




                                                                     U
                               ED




                                                                                                 May 8, 2019
                                                                      RT




25                                                                                      Counsel for Plaintiffs
                                                      TED
                           UNIT




                                             GRAN
26
                                                                            R NIA




27
                                                          S . Ti ga r
                            NO




                                                      n
                                         J u d ge J o
                                                                            FO




                                                             1                      Dated: May 10, 2019
                              RT




                                                                        LI




                                                                                    Request for Telephonic Appearance
                                    ER
                                H




                                                                    A




                                                                        C                      Case No. 3:19-cv-01541
                                         N                 F
                                             D IS T IC T O
                                                   R
